Citation Nr: 1548394	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as caused and/or aggravated by diabetes mellitus.

2.  Whether the reduction of the disability rating for posttraumatic stress disorder (PTSD), from 50 percent to 30 percent, effective August 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision that denied service connection for peripheral neuropathy, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 rating decision, the RO reduced the Veteran's PTSD disability rating from 50 percent to 30 percent.  In November 2014, the Veteran filed a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) that addresses this issue. 

In July 2014, the Board denied service connection for peripheral neuropathy.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the joint motion for remand filed by representatives for both parties to vacate the Board's decision and remand the claim to the Board for further proceedings consistent with the joint motion.

In an August 2015 statement, the Veteran's attorney raised the issue of clear and unmistakable error (CUE) in an RO action severing service connection for diabetes mellitus.   The CAVC has held that "when attacking a prior RO decision," each CUE theory "must be presented to and adjudicated by the RO in the first instance."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.   In light of the foregoing, the Veteran's claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the propriety of reduction of the PTSD disability rating from 50 percent to 30 percent claim, the AOJ reduced the Veteran's rating in a May 2014 rating decision.  In November 2014, the Veteran filed a notice of disagreement with that decision.  The AOJ has not issued a SOC that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for service connection for peripheral neuropathy, the parties of the July 2015 joint motion for remand noted that the Board did not adequately consider whether a VA examination was necessary to determine whether the Veteran's claimed peripheral neuropathy was aggravated by diabetes mellitus.  Rather, the Board relied on a March 2010 VA examiner's finding that there was no objective evidence of a diagnosis of diabetes mellitus.  However, the Veteran had been service-connected for diabetes mellitus, until the AOJ, in a June 2010 rating decision, severed service connection.  The parties found that (1) it was unclear how the March 2010 VA examiner found that the Veteran did not meet the criteria for diabetes mellitus when the Veteran had been previously diagnosed with it and that condition was considered a chronic disease that typically does not resolve, and (2) the effect of the March 2010 VA examiner's finding of no diabetes mellitus has had on the prior diagnoses of diabetes mellitus should be considered.  Given the findings of the July 2015 joint motion for remand, the Board finds that a VA examination is necessary to address these medical questions.

The AOJ should also inform the Veteran that he may submit additional evidence and argument during the remand proceedings.

The Board also notes that the Veteran receives VA treatment through the Biloxi VA Medical Center (VAMC).  Therefore, while on remand, all unassociated VA treatment records, including from the Biloxi VAMC, should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran with a SOC regarding the issue of propriety of the reduction of the PTSD disability rating claim.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ should inform the Veteran that he may submit additional evidence and argument during the remand proceedings.

3.  The AOJ should obtain all unassociated VA treatment records, including from the Biloxi VA Medical Center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all records and/or responses have been associated with the claims file, the AOJ should obtain a VA examination by a VA physician (M.D.).  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have diabetes mellitus?  Consider the findings of the March 2010 VA examiner of the Veteran not meeting the diagnostic criteria for diabetes mellitus and the notations of diabetes mellitus in the Veteran's VA medical records.  

(ii) Regardless of whether or not the Veteran has a current diagnosis of diabetes mellitus, has the Veteran EVER met an objective diagnosis of diabetes mellitus during the appeal period?  If so, please clarify what time period(s) such diagnosis existed.

If there are period(s) of NO diagnosis of diabetes mellitus, clarify whether or not diabetes mellitus is considered a chronic disease that typically does or does not resolve.

(iii) If the examiner finds that the Veteran does NOT meet the criteria for diabetes mellitus, and has NEVER met the criteria, the VA examiner should determine whether any prior diagnoses of diabetes mellitus were made in error and how he/she reached such conclusions.

(iv) Is it at least as likely as not that the Veteran's peripheral neuropathy was caused OR aggravated (i.e., permanently increased in severity beyond the natural progression) by diabetes mellitus at any time the Veteran has been diagnosed with diabetes mellitus?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  If the examiner finds that any peripheral neuropathy was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA physician should discuss the particulars of this Veteran's medical history and relevant medical science, which may reasonably explain the medical guidance in the study of this case.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

